Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6, that: One could not simply replace an array of Blatchley with an array of Tipton without defeating the purposes
of Blatchley: all of the fluid dynamic research and radiological field analysis based upon the vertical orientation and the horizontal orientation would be invalid and inapplicable to an acute orientation.
Applicant argues, see Remarks, pg(s). 6, that: This design is incongruous with the free-standing arrangement of Blatchley, further indicating that
the free-standing water disinfection system of Blatchley sets out to solve a different problem than the ultraviolet wastewater disinfection system of Tipton. In particular, Tipton touts the advantages of a system in which "a portion of the lamps is submerged and a portion is not submerged" in which "the non submerged portion transmits UV radiation throughout the box through the air and those rays are reflected back down into the wastewater by the reflective surface on the inside of lid 28" to provide "very surprising and advantageous results." 
Applicant argues, see Remarks, pg(s). 7, that: One of skill in the art would not have an expectation of success combining Blatchley and Tipton, especially for the
reasons proposed by the Office ("to obtain predictable increased UV irradiation and sterilization results for shallower water levels"), as different water levels and the angled disposition would be expected to change the hydrodynamics and radiation field relied upon by Blatchley, and making the Tipton array "stand-alone," as claimed by applicant, would eliminate the lid connected to the 
5.	In response to item(s) 2-4 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. The purpose and problem to be solved of both Blatchley, III et al. (US 5952663 A) and Tipton (US 5208461 A) is to UV irradiate fluids/water to sterilize it.  Replacing the UV lamp array (fig. 1, 14) orientation (i.e. vertical and/or horizontal) of Blatchley with an acute angle UV lamp array orientation (fig. 1, 34) as disclosed by Tipton would still allow for UV sterilization of the fluid/water.  Also, it is obvious that the lid and/or container (fig. 1, 28, 18, 26) of Blatchley, III could be made reflective like the lid (fig. 1, 28) of Tipton to increase UV irradiation and therefore sterilization.  Given that is has been approximately 25 years since the Tipton patent was granted and the instant application was filed; it is obvious to one of ordinary skill in the art and hardly surprising at this point to reflect UV light to increase the UV irradiation/sterilization of a fluid as disclosed by Tipton.
6.	The previous rejection is shown below for reference with the addition of the rejection of new claim 24 as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 12-21 and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Blatchley, III et al. (US 5952663 A) in view of Tipton (US 5208461 A).
     	Regarding claim 12, Blatchley, III discloses a water disinfection system (abstract) (figs. 1-2) comprising:

a plurality of elongated ultraviolet lamps (14) (title) positioned parallel to each other in at least one array (12) within the chamber, the at least one array disposed at an 
a stand-alone frame (12 stands in channel 17 and is able to operate independently of other hardware) with a cuboid outer shape, the frame configured to hold in place the plurality of lamps (14’s) of the at least one array inside the cuboid shape so that all of the plurality of lamps of the at least one array are removable from the chamber simultaneously by removal of the frame (12 via eyes 30) (col. 5, lines 20-25) , the frame positioned in the chamber in an unguided configuration (col. 6, lines 65-67 Note small spaces) and having attachment elements (eyes 30) for attaching the frame (via eyes 30) to a lifting mechanism (not illustrated) (col. 5, lines 20-25) configured to lift the frame from the chamber in a vertical direction, the frame having an upstream end and a downstream end relative to the flow of water, and a center section disposed between the upstream end and the downstream end:  
the upstream end having two vertical front frame members (legs 22), an upper horizontal front frame member (of 18) and a lower horizontal front frame member (of 20),  
the center section having two lower side frame members (of 20) and two upper side frame members (of 18), and 
the downstream end having two vertical rear frame members (legs 22), an upper horizontal rear frame member (of 18), and a lower horizontal rear frame member (of 20);
(col. 4, lines 17); 
(col. 5, lines 18-25);
(col. 6, lines 65-67);
acute angle with respect to and transverse to the flow of water.
    	Tipton, however, discloses a UV fluid flow sterilizer array (abstract) with the at least one array disposed at an acute angle (fig. 1-4; 34) with respect to and transverse to the flow of water (54 from 16 to 20)
(abstract) 
(col. 1, line 55 to col. 2, line 16).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Blatchley, III, with array disposed at an acute angle with respect to and transverse to the flow of water, as taught by Tipton, to use as a substitution of one known UV array configuration positioning angle for another (i.e., an acute angle) to obtain predictable increased UV irradiation and sterilization results for shallower water levels (abstract) (col. 1, line 55 to col. 2, line 16).

     	Regarding claim 13, Blatchley, III discloses that the frame (figs. 1-2, 12) is freely movable by the lifting mechanism (figs. 1-2; un-illustrated) in the direction of the flow of water and in the vertical direction (12 via eyes 30) (col. 5, lines 20-25).
     	Regarding claim 14, Blatchley, III discloses that the frame (12) is not fixed to the chamber (17) (embodiment of figs. 10-11; open channel’s/chamber walls 17, frame of 12; note gap therebetween).
     	Regarding claim 15, Blatchley, III discloses attachment elements (fig. 2, 30’s) are positioned at 
(col. 5, lines 20-25 Note eyes 30 are connected to side walls 26; Note 30’s connected to sidewalls is inclusive of 30’s connected to sidewalls at the corners of the frame).
Regarding claim 15, Blatchley, III differs from the claimed invention by not showing the attachment elements are positioned at four upper corners of the frame.  It would have been four attachment elements are positioned at four upper corners of the frame, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

     	Regarding claim 16, Blatchley, III discloses that the attachment elements comprise eyelets (fig. 2, 30) or openings (30) (col. 5, lines 20-25).
Regarding claim 17, Blatchley, III discloses wherein the frame (12) has an open front face, an open rear face, 
	(col. 5-6, lines 65-10)
But Blatchley, III fails to disclose open sides..
    	Tipton, however, discloses UV lights (fig. 1, 34) in a frame (40) with open sides (see fig. 1, 40, 34 on sides).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Blatchley, III, with open sides, as taught by Tipton, to use to irradiate more water flowing on the sides of the UV lights to increase UV irradiation and sterilization.

     	Regarding claim 18, Blatchley, III discloses an open upper face (figs. 1-2; of 18) of the frame defined by the two upper side frame members (respective sides of 26 of 18), the upper horizontal front frame member (respective front side of 26 of 18), and the upper horizontal rear frame member (respective rear side of 26 of 18)  
(figs. 1-2; of 18, lid 28 is openable).
Regarding claim 19, Blatchley, III discloses a top cover (fig. 2, lid 28 with handle 127) configured to cover the open upper face (of 26 of 18) of the frame during an operating phase of the water disinfection system 
(col. 5, lines 18-25).

Moreover, regarding claim 20, Tipton discloses a safety switch (fig. 2, 49) in co-operation with the top cover (28), the safety switch configured to interrupt an electric supply to the lamps (34) when the top cover is lifted or otherwise removed or opened relative to the upper face of the frame (42, 40) (col. 3, lines 55-60).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Blatchley, III, with a safety switch, as taught by Tipton, to use to protect operators from accidental UV exposure when operating/accessing the device components.

Moreover, regarding claim 21, Tipton discloses a top cover (figs. 1-2, 28) that has an operating position on a frame (32, 40) in which the top cover covers one or more attachment elements (points on 40, 42, 46) 
(col. 3, lines 45-68).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Blatchley, III, with a top cover covers one or more attachment elements, as taught by Tipton, to use to protect the device components when not in use.
Moreover, regarding claim 24, Tipton discloses that the at least one array (fig. 3-4; 34, 100, 102, 104) includes an upstream array (100 or 102) and a downstream array (104 or 102) disposed at the acute angle, parallel to one another, and attached to the frame (32, 40, not-12, see previous.

2.	Claims 22-23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Blatchley, III et al. (US 5952663 A) in view of Tipton (US 5208461 A); hereinafter “the combined references”, as applied to claim 12 above, and further in light of Ide et al. (US 20120061585 A1).
Regarding claim 22, Blatchley, III discloses an electronics unit (fig. 2, 34, 100, 102, 104, 106, 36) (col. 5, lines 38-47) , wherein the electronics unit includes (a) ballasts (102) for driving the lamps (14) ,
driving electronics (36, 34) 
But Blatchley, III fails to disclose driving electronics for lamp wipers, or a combination thereof, and (b) is positioned above the upper face of the frame.
    	Tipton, however, discloses driving electronics (48) above the upper face of the frame (40, 42, 46).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Blatchley, III, with driving electronics , and (b) is positioned above the upper face of the frame, as taught by Tipton, to use as a substitution of one known generic electronics placement relative to a support frame for another (i.e., with the driving electronics positioned above the upper face of the frame) to obtain predictable electronics structural support results.
     	But the combined references fail to disclose lamp wipers.
Ide, however, discloses UV lamps cleaned by lamp wipers [0019] (fig. 1a, 114, wiper 115a) with driving electronics (116).


Regarding claim 23, Blatchley, III discloses an electronics unit (fig. 2, “power supply and controls”, 34), wherein the electronics unit (a) includes ballasts (100, 102, 104, 106) for driving the lamps (14) , driving electronics 
(fig. 2, electronics unit comprising “power supply and controls”, 34, 100, 102, 104, 106; is located at the positions shown in the figure).
     	But the combined references fail to disclose lamp wipers.
Ide, however, discloses UV lamps cleaned by lamp wipers [0019] (fig. 1a, 114, wiper 115a) with driving electronics (116).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Blatchley, III as modified by Tipton, with UV lamps cleaned by lamp wipers with driving electronics, as taught by Ide, to use for extending lamp lifetime and performance and for decreasing user maintenance by cleaning debris from the lamp covering via a wiper cleaning system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881